DETAILED ACTION
Claim Status
Applicant’s amendment filed February 9, 2022 has been entered. Claims 17-19 are cancelled. Claims 1-16 and 20-25 are pending. Claims 1-16 and 20-25 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn in view of Applicant’s amendment to claim 1 and claim 9.

Claim Rejections - 35 USC § 103 – maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7-16 and 20-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al. (US 2011/0143397 A1, published June 16, 2011, earliest effective US filing date August 23, 2005) in view of Von Der Mulbe et al. (US 2005/0032730 A1, published February 10, 2005). This rejection is maintained but has been modified to address Applicant’s amendment to the claims.
Kariko et al. is directed to delivery of mRNAs and describe a method of treating a subject having cystic fibrosis, the method comprising administering to the subject an effective amount of a pharmaceutical composition comprising mRNA encoding CFTR method for treating cystic fibrosis in a subject, comprising contacting a cell of the subject with an in vitro-synthesized RNA molecule, the in vitro-synthesized RNA molecule encoding Cystic Fibrosis Transmembrane Conductance Regulator (CFTR), thereby treating cystic fibrosis in a subject; paragraph [0056]), complexed with a cationic carrier molecule to form nanoplexes, lipoplexes, or polyplexes (comprises mixing the RNA molecule with a transfection reagent prior to the step of contacting. In another embodiment, a method of present invention further comprises administering the RNA, oligoribonucleotide, or polyribonucleotide molecule together with the transfection reagent. In another embodiment, the transfection reagent is a cationic lipid reagent; paragraph [0177]), wherein the mRNA comprises a 5' cap structure (the single-stranded complete mRNAs are 5' capped, paragraph [0017]) and a poly-A tail of 10 to 200 adenosine nucleotides (the mRNA comprises a poly-A tail having 50-200 nucleotides; paragraph [0036]) (claim 1); wherein the pharmaceutical composition is administered by injection (claim 2); wherein the pharmaceutical composition is administered by intravenous injection (claim 3); wherein the 5' cap structure comprises m7G(5’)ppp (mRNAs are capped with 7-methylguanosine, paragraph [00187]) (claim 4); wherein the mRNA additionally comprises a 5' and/or a 3' untranslated region (UTR) (the mRNAs exhibit a 5' UTR and/or a 3' UTR that results in greater mRNA stability and higher expression of the mRNA in the cells; paragraph [0036]) (claims 5 and 7); wherein the mRNA has been modified by introduction of a non-native nucleotide compared with a corresponding native mRNA nucleotide and/or by covalent coupling of the mRNA with a further chemical moiety (the purified single-stranded mRNA molecules preferably comprise at least one modified nucleoside, e.g., selected from the group consisting of a pseudouridine, 5-methylcytosine, 5-methyluridine, 2'-O-methyluridine, 2-thiouridine, and N.sup.6-methyladenosine in place of at least a portion of the corresponding unmodified canonical nucleoside; paragraph [0003]) (claim 8); wherein the mRNA comprises a chemical modification relative to a naturally occurring mRNA (the purified single-stranded mRNA molecules preferably comprise at least one modified nucleoside, e.g., selected from the group consisting of a pseudouridine, 5-methylcytosine, 5-methyluridine, 2'-O-methyluridine, 2-thiouridine, and N.sup.6-methyladenosine in place of at least a portion of the corresponding unmodified canonical nucleoside; paragraph [0003]) (claim 11); wherein the nucleotide analog is chosen from the group consisting of: 5-methylcytidine 5'-triphosphate and pseudouridine 5'-triphosphate (the purified single-stranded mRNA molecules preferably comprise at least one modified nucleoside, e.g., selected from the group consisting of a pseudouridine and 5-methylcytosine in place of at least a portion of the corresponding unmodified canonical nucleoside; paragraph [0003]) (claims 12, 13 and 14); wherein the cationic carrier comprises a cationic lipid (the transfection reagent is a cationic lipid reagent; paragraph [0177]) (claim 15); wherein the cationic carrier molecule comprises a cationic polypeptide (protein-based transfection reagent; paragraph [0178]; cationic transfection reagent, a lipid-based transfection reagent, a protein-based transfection reagent, a polyethyleneimine based transfection reagent, or calcium phosphate; paragraph [0377]) (claim 16); wherein the pharmaceutical composition is administered intranasally (mRNA molecules of the present invention are used to deliver to the lungs via an inhaler that delivers RNA; paragraph [0367]) (claim 20); wherein the cationic carrier molecule is a cationic polymer (the transfection reagent comprises a cationic compound (e.g., polyethylene imine or PEI); paragraph [0034]) (claim 21); wherein the mRNA complexed or formulated with a cationic carrier molecule forms lipoplexes (RNA complexed with lipofectin; paragraph [0167]) (claim 22); wherein the mRNA has been purified by chromatography (the purified RNA preparation is obtained by HPLC purification; paragraph [0018]) (claim 23); wherein the mRNA has been purified by HPLC (the purified RNA preparation is obtained by HPLC purification; paragraph [0018]) (claim 24); wherein the mRNA has been purified by reverse phase (RP) HPLC (application of RNA to a reverse phase HPLC column; paragraph [0084]) (claim 25).
Kariko et al. lack the method wherein the polypeptide coding sequence comprises an increased G/C content by at least 7% or 15% relative to a wild type polypeptide coding sequence encoding the same polypeptide (claims 1 and 9), or wherein the mRNA is modified, compared with a native mRNA encoding CFTR, such that at least one codon of the native mRNA which codes for a tRNA which is relatively rare in the cell is exchanged for a codon which codes for a tRNA which is relatively frequent in the cell (claim 10). 
Von Der Mulbe et al. is directed to expressing polypeptides from modified mRNAs and describes the coding sequence comprising an increased G/C content by at least 7% or 15% relative to a wild type polypeptide coding sequence encoding the same polypeptide (the G/C content of the region of the modified mRNA coding for the peptide or polypeptide is increased relative to that of the G/C content of the coding region of the wild type mRNA coding for the peptide or polypeptide; paragraph [0021]. Preferably the G/C content of the region of the modified mRNA coding for the peptide or polypeptide is increased by at least 7%, more preferably by at least 15%, and particularly preferably by at least 20% compared to the G/C content of the coded region of the wild type mRNA encoding for the polypeptide, paragraph [0028]) (claims 1 and 9). Von Der Mulbe et al. also teaches that the mRNA is modified, compared with a native mRNA encoding the polypeptide, such that at least one codon of the native mRNA which codes for a tRNA which is relatively rare in the cell is exchanged for a codon which codes for a tRNA which is relatively frequent in the cell (paragraph [0031]) (claim 10). Von Der Mulbe et al. further describe that increasing the G/C content result in increased stability of the mRNA molecules (paragraph [0022]) and codon optimizing increases translation efficiency (paragraph [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the mRNAs of Kariko et al. by increasing the G/C content of the mRNA as described by Von Der Mulbe et al. A person of ordinary skill in the art would be motivated to do so in order to increase the stability and translation efficiency of the mRNA (Von Der Mulbe et al., paragraphs [0022] and [0030]). Such increase in stability would result in longer expression of the mRNA in the subject, thus improving efficacy and lowering required dosage. Given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Kariko et al. in view of Von Der Mulbe et al. render obvious claims 1-5, 7-16 and 20-25.
Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive. Applicant argues that as claimed, an mRNA having increased coding region G/C content, a cap and poly-A sequence complexed with cationic carriers, robust expression can be achieved. Such argument is supported by Applicant’s declaration filed November 25, 2019. However, the data shown in the specification and in the declaration use specific cationic peptides and one cationic polymer. The data does not use any cationic lipid carrier. Therefore, the data is not commensurate in scope with the claimed invention. Additionally, the data compares specific cationic peptide and polymer carriers to non-complexed mRNA, and does not show data comparing other types of carriers. Lastly, even without increased G/C content, Kariko et al. that adding a cap and a poly-A sequence complexed with a cationic carrier have much higher expression than uncomplexed mRNA or mRNA without a cap and poly-A sequence. Accordingly, the rejection is still deemed proper and is therefore maintained.

Claims 1-16 and 20-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al. in view of Von Der Mulbe et al. as applied to claims  1-5, 7-16 and 20-25 above, and further in view of Holcik  (Holcik et al.; Four highly stable eukaryotic mRNAs assemble 3’ untranslated region RNA–protein complexes sharing cis and trans components; Proc. Natl. Acad. Sci., vol. 94, pp. 2410-2414, 1997) and Makeyev (Makeyev et al., The poly(C)-binding proteins: A multiplicity of functions and a search for mechanisms; RNA, vol. 8, pp. 265-278, 2002). This rejection is maintained.
Kariko et al. in view of Von Der Mulbe et al. is directed to delivery of mRNAs and render obvious claims 1-5, 7-16 and 20-25 as applied above.
Kariko et al. in view of Von Der Mulbe et al. lack the method wherein the mRNA additionally comprises a poly-C tail of 10 to 200 cytosine nucleotides (claim 6).
Holcik teaches that mRNAs element comprising stabilizing C-rich sequences are more stable in a cellular environment than mRNAs lacking such sequences.
Makeyev teaches that poly-C binding proteins are capable of stabilizing RNA transcripts.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mRNA of Kariko et al. in view of Von Der Mulbe et al. with the poly-C tails suggested by Holcik and Makeyev.  The teaching of Holcik and Makeyev demonstrates an appreciation in the art of poly-C regions as RNA-stabilizing elements, and demonstrates that it was within the capacity of those of ordinary skill in the art to design RNAs comprising poly-C elements in order to stabilize mRNAs.  One of ordinary skill in the art would have been motivated to combine the inventions in order to improve pharmacodynamics of RNA therapeutic agents.  Each of Kariko et al., Von Der Mulbe et al., Holcik and Makeyev teach that stabilized RNAs are capable of directing expression of proteins for prolonged periods of time.  Kariko et al. in view of Von Der Mulbe et al. demonstrates that artisans of ordinary skill were aware that stabilized mRNAs could have improved pharmacological profiles as compared to unstable mRNA, thus leading to improved clinical results (See Kariko et al. paragraphs [0121], [0215]).  Thus, motivation to modify the transfection with mRNA of Kariko et al. in view of Von Der Mulbe et al. with the poly-C tails of Holcik and Makeyev was also well known in the art at the time of invention. Given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Kariko et al. in view of Von Der Mulbe et al. and further in view of Holcik and Makeyev render obvious claims 1-16 and 20-25.
Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive. Applicant argues that Holcik and Makeyev do not overcome the deficiencies of Kariko et al. in view of Von Der Mulbe et al.
However, the examiner has already addressed Applicant’s arguments regarding Kariko et al. and Von Der Mulbe et al. above. Accordingly, the rejection is still deemed proper and is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636